Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
 

 CLAIMS UNDER EXAMINATION

Claims 40-48 and newly added claims 53-63 are pending and have been examined on their merits.

    					      PRIORITY                                  Acknowledgement of Provisional Application 61/314238, filed on 16 March 2010, is made.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 58 recites one or more of the cells recited in claim 40 are from human aortic cells, human umbilical cord cells, human adipose tissue, human bone marrow or human placenta. Examiner notes [0039] of the Instant Specification recites the following:

The cell types used in the engineered multilayered vascular tubes are optionally sourced from allogeneic tissues (cell or tissue that originates from or is derived from a donor of the same species as the recipient) or from autologous grafts (cell or tissue that originates with or is derived from the recipient), and are optionally fresh or cryopreserved. The cells may be differentiated from stem cells, e.g., a multipotent regenerative cell with the potential to differentiate into a variety of other cell types, which perform one or more specific functions and have the ability to self-renew, or progenitor cells, e.g., unipotent or multipotent regenerative cell with the potential to differentiate into at least one cell type and has limited or no ability to self-renew. The cells may also be sourced from, for example, human aortic cells, human umbilical cord cells, human adipose tissue, human bone marrow, human placenta or any other source from which human differentiated cells may be obtained. Preferably, the cell types used in the engineered multilayered vascular tubes described herein are adult differentiated cells.
While the Instant Specification provides support for stem cells sourced from human aortic cells, human umbilical cord cells, human adipose tissue, human bone marrow, human placenta, this section does not provide support for obtaining fibroblasts, endothelial cells or smooth muscle cells from the sources recited in claim 58. There is no support for obtaining smooth muscle cells from adipose tissue, placenta or bone marrow. There is no support for obtaining smooth muscle cells from umbilical cord cells or placenta. 

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 40-48 and 53-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norotte et al. (previously cited; Scaffold-Free Vascular Tissue Engineering Using Bioprinting. Biomaterials. 2009 October 30(30):5910-5917) in view of Forgacs et al. (previously cited; Self-Assembling Multicellular Bodies And Methods Of Producing A Three-Dimensional Biological Structure Using The Same. Patent US8143055, with benefit of Provisional Application 61/132977 filed on 24 June 2008), Galle et al. (previously cited; Arterial size determines the enhancement of contractile responses after suppression of endothelium-derived relaxing factor formation. Pfiligers Arch (1993) 422: 564-569) and Mickle et al. (previously cited; Transplants For Myocardial Scars. WO 99/66036, 1999).


Claim 40 recites a “bioprinted, engineered multilayered vascular tube”. Therefore the claim is directed to a product. The terms “bioprinted” and “engineered” are interpreted to be directed to how the claimed product is made, and do not impart any chemical limitations. The claim recites “consisting of two layers at the time of bioprinting, wherein a first layer…”. Examiner notes the claim is not directed “a bioprinted, engineered multilayered vascular tube consisting of two layers, wherein the first layer comprises…”. The phrase “at the time of bioprinting” refers to a method of making the product. The phrase “at the time of bioprinting” does not exclude a final product that has more than two layers.

Norotte et al. disclose a “fully biological scaffold-free tissue engineering technology and apply it to fabricate small-diameter multi-layered tubular vascular grafts” (page 2, last paragraph). The art teaches, “we show that the approach circumvents a number of shortcoming associated with scaffolds and achieves the goal of being rapid, reproducible and easily scalable by means of rapid prototyping” (last paragraph of page 2). The art explicitly teaches printing a “double-layered” vascular tube using a “computer-aided rapid prototyping bioprinting technology” (see page 5, section 3.3). The art teaches the use of multicellular cylinders as building blocks (see page 5, Sections 3.2 and 3.3). The art teaches (page 5, last paragraph of section 3.3):

We constructed double-layered vascular tubes similar to vessels in the macrovasculature with a media and adventitia. For this we used both HUSMC and HSF cylinders as building blocks according to the pattern shown in Figure 6A

Examiner notes Figure 6A illustrates a layer of HUVSMC (Human umbilical vein smooth muscle cells) in green; HSF (human skin fibroblasts) in red. Because the art explicitly identifies the cells as smooth muscle cells and skin fibroblasts, they are broadly interpreted to be differentiated cells. Therefore the art teaches a bioprinted, engineered multilayered vascular tube consisting of two layers at the time of bioprinting, wherein one layer comprises differentiated fibroblasts and the other layer comprises smooth muscle cells. It is noted Figure 6 illustrates smooth muscle cells as green and fibroblasts as red. 

As set forth above, Norotte teaches the disclosed tube is scaffold free. The Instant Specification provides the following definition for “scaffold”
[0022] The term “scaffold” as used herein, refers to synthetic scaffolds such as polymer scaffolds, non-synthetic scaffolds such as extracellular matrix layers, and any other type of pre-formed scaffold that is integral to the physical structure of the engineered multilayered vascular tube and not removed from the tube.

Therefore a multilayered that has its scaffold removed is interpreted to read on the claim. While Norotte teaches the use of agarose roads to fabricate the disclosed tubes, the art teaches they are manually removed by being pulled out (page 7, third paragraph). Therefore the vascular tube of Norotte is interpreted to be free of any pre-formed scaffold. Norotte does not disclose the tube has nerves. Therefore it is interpreted to be non-innervated.

It is of note Figure 6A illustrates the inner layer is green (hence, smooth muscle cells) and the outer layer is red (hence, fibroblasts). While the art does not anticipate a layer that comprises smooth muscle cells and endothelial cells. Examiner notes Norotte et al. teach the following:

Vascular patterning remains a major challenge for small-diameter blood vessel tissue engineering,
mainly due to the number and precise position of the vascular cell types within
the vessel wall. Small-caliber blood vessels are typically composed of three layers: an inner
intima, a thick, dense media, and an outer adventitia, respectively populated by endothelial
cells (EC), SMCs, and fibroblasts. While the inner endothelial monolayer can be quickly
constructed by EC seeding prior to implantation [46], seeding different cell types at precise
locations within a single scaffold remains a challenge [13]. Initial positioning of the various
cell types is straightforward in the presented method, as demonstrated by the double-layered
tube with its inner and outer layer composed respectively of SMCs and fibroblasts (Fig. 6).

Therefore the art teaches small-caliber blood comprise an inner layer comprising endothelial cells, and also teaches the inner layer can be seeded. Examiner notes the Instant Specification discloses the following ([0059]):

Alternatively, the multilayered vascular tubes may be formed by using a combination of various methods, such as cell seeding and assembling of a plurality of elongate cellular bodies and/or a plurality of elongate filler bodies. For example, endothelial cells may be seeded (e.g., flowed through) the lumen of a vascular tube formed of elongate cellular bodies of smooth muscle cells and elongate cellular bodies of fibroblasts. As another example, a layer of fibroblasts may be wrapped around a vascular tube formed of elongate cellular bodies of smooth muscle cells and endothelial cells. As yet another example, the pre-formed cellular body used to form the vascular tubes comprises more than one cell type. As yet another example, the layer used to form the vascular tubes comprises more than one cell type.

Therefore the Instant Specification discloses endothelial cells can be incorporated by seeding.

As set forth above, Norotte teaches a vascular tube with an inner layer comprising muscle cells. While Norotte suggests the intima can be produced by seeding endothelial cells, the art does not explicitly teach a layer comprising endothelial and muscle cells.

Norotte does not teach the cell concentrations recited in claim 40.

Norotte does not explicitly teach the use of adult cells.

Forgacs et al. disclose a three-dimensional engineered tissue (Abstract). The art teaches the engineered tissue may be non-innervated (Column 3, lines 57-58; Column 10, lines 25-30). The art teaches a scaffold is not needed because the disclosed method produces multicellular bodies that are self-supporting (See Column 6, lines 65-67). Therefore, the tissue may be "scaffold free". 

Forgacs teaches a “blood vessel-type three-dimensional structure” may be prepared using cells typically found in vascular tissue, including endothelial cells, smooth muscle cells and fibroblasts (see column 7, lines 41-46; see column 8, lines 26-30). Forgacs identifies undifferentiated cells as embryonic cells, stem cells and precursor cells (see column 7, lines 63-64). Therefore endothelial cells, smooth muscle cells and fibroblasts are interpreted to be differentiated (hence, not “non-differentiated”).

Forgacs teaches multicellular, heterocellular bodies are prepared to create vascular tissue. For example, a heterocellular multicellular body to be used for building an engineered blood vessel can suitable include (i) endothelial cells and smooth muscle cells (hence, comprising smooth muscle cells and endothelial cells) and (ii smooth muscle cells and fibroblasts (hence, comprising smooth muscle cells) (see column 8, lines 54-60). Examiner notes the art teaches the multicellular bodies are cylindrical (Figure 1; column 11, lines 30-31).

Forgacs teaches structure 201 (Figure 7) can be used to produce an engineered blood vessel (see column 21, lines 26-57).  The art discloses a first (1’) and second (1”) set of multicellular bodies. 1’ comprises endothelial cells and smooth muscle cells, and forms an inner layer of a tube like structure, and 1” comprises fibroblasts forming an outer layer of the tube like structure (Column 21, lines 58-66). Therefore Forgacs discloses a layer comprising fibroblasts and a layer comprising endothelial cells and smooth muscle cells.

Forgacs teaches said bodies are engineered so they are substantially uniform, allowing accurate control of the tube diameter, wall thickness and branching pattern (See Column 31, lines 55-60). While the tube can have branches of different lengths, the art teaches the diameter is the same (300um). Therefore the art teaches a uniform thickness as recited in claim 40.

The art teaches varying the ratios of the different cell types to another to optimize the tissue (See Column 8 line 66- Column 9 line 2). When a heterocellular mixture is used to make a vascular tube, the cells “sort out” during maturation of the tissue so that endothelial cells are more concentrated in the inner portion of the tube, smooth muscle cells are concentrated in the center portion of the tube, and fibroblasts are more concentrated in an outer portion of the tube (Column 21, lines 60-67).

Forgacs teaches “for example” when making a multicellular body that is homocellular (only one cell type), a cell paste containing 90% of a first cell type will be used (column 16, lines 1-11). However; when more than one cell is present (i.e. heterocellular), the paste will contain significant numbers of cells of more than one cell type (column 16, lines 12-18). For example. the cell paste can comprise a plurality of living cells of a first type and a plurality of living cells of a second type, the second cell type being different from the first cell type... Thus, if the cell paste is to be used to make heterocellular multicellular bodies which in turn are to be used to make vascular tissue the plurality of living cells in the cell paste can suitably include: (i) endothelial cells and smooth muscle cells; (ii) smooth muscle cells and fibroblasts; (iii) endothelial cells and fibroblasts; or (iv) endothelial cells, smooth muscle cells, and fibroblasts. (column 16, lines 15-27).

Claim 40 recites the second layer contains about 5% to about 15% endothelial cells and about 85% to about 95% smooth muscle cells. Examiner notes the instant specification does not disclose what values the term “about” encompasses.

While Forgacs teaches varying the cell concentration based on the type and size of the desired construct, Forgacs does not specifically teach the claimed ranges.

Galle et al. teach the following (Abstract):

We studied the effect of endothelium-derived relaxing factor (EDRF) on norepinephrine-induced contractile responses and on the tissue guanosine-3',5'-phosphate (cGMP) concentration of isolated rabbit arteries with an increasing endothelium to smooth muscle cell ratio (aorta, femoral and mesenteric arteries).

Therefore Galle is interpreted to teach there is an increasing ratio of endothelial cells to smooth muscle cells in the recited arteries. 

Figure 7 discloses the ratio between endothelial and smooth muscle cell layers in aortic, femora and mesenteric segments. Examiner interprets an endothelial cell layer to comprise endothelial cells. A smooth muscle cell layer is interpreted to comprise smooth muscle cells. 

It is of note Galle is a histological examination of natural vascular tubes. Histological analysis reveals an endothelial to smooth muscle cell ratio of 1:32 to 1:5 (page 567, right column, middle paragraph).  Claim 40 has been amended to recite the second layer contains about 5-15% endothelial cells and about 85-95% smooth muscle cells. The Instant Specification does not provide a definition for the term “about” disclosing the values encompassed therein. Examiner notes about 5% endothelial cells and about 95% smooth muscle cells is a ratio of about 1:19. About 15% endothelial cells and about 85% smooth muscle cells is a ratio of about 1:5.

As recited above, Forgacs teaches differentiated smooth muscle, endothelial and fibroblast cells may be used. Forgacs is silent as to whether they are "adult" cells.

Mickle teaches an implantable graft that may comprise smooth muscle, endothelial and fibroblasts (page 2, lines 1-6). Mickle teaches adult smooth muscle, adult endothelial and adult fibroblasts autologous to a patient (hence, from an adult) may be used in grafts that are prepared for transplantation (page 5, lines 5-11).

The deficiency of Norotte is that it does not teach a layer comprising both smooth muscle cells and endothelial cells to anticipate the claim. It would have been obvious to combine the teachings of the prior art by combining endothelial cells with the smooth muscle cells to produce a cell layer. One would have been motivated to do so since Norotte is directed to a vascular tube comprising a layer containing smooth muscle cells and Forgacs teaches endothelial cells can be combined with smooth muscle cells to produce a vascular tube. Forgacs teaches cylindrical molded multicellular body may be created from a mixture of smooth muscle cells and endothelial cells to create a tubular structure, such as a transplantable blood vessel. The endothelial cells, upon perfusion of the construct through its lumen may be expected to move to the central internal surface of the tubular construct, while the smooth muscle cells dominate the exterior (column 26 lines 51-60). One would use both cells in a layer since Norotte teaches endothelial cells are used to form the inner layer of vascular tubes. Forgacs teaches vascular tubes are engineered to mimic the layers of cells found in naturally occurring tissues (Column 28, lines 1-14).  Therefore one would use cells that would mimic the layers of cells found in naturally occurring vascular tubes. One would have had a reasonable expectation of success since Forgacs teaches these two cell types can be combined successfully to brioprint a vascular tube. One would have expected similar results since Norotte and Forgacs are both directed to bioprinted, engineered vascular tubes using cylindrical bodies as building blocks.

Galle teaches histological analysis reveals an endothelial to smooth muscle cell layer ratio of 1:32 to 1:5. As set forth above, about 5% endothelial cells and about 95% smooth muscle cells is a ratio of about 1:19. About 15% endothelial cells and about 85% smooth muscle cells is a ratio of about 1:5.  While Galle discloses the cell layer ratios in Figure 7, Galle explicitly teaches “the endothelium and smooth muscle cell ratio (aorta, femoral and mesenteric arteries)” is studied (Abstract). Therefore 32 layers of smooth muscle cells and 1 layer of endothelial cells is interpreted to indicate the ratio of each cell type present. It would have been obvious to combine smooth muscle cells and endothelial cells in the claimed amounts. Forgacs teaches engineering a tube that is comparable to native vessels, and Galle teaches native vessels have a ratio of endothelial to smooth muscle cells of 1:32 to 1:5. One would be motivated to use the claimed concentrations because Forgacs teaches the disclosed tubes are for transplantation. Consequently, one would want to produce a tube that is as structurally close to native tissue as possible. The MPEP teaches a prima facie case of obviousness exists when claimed ranges overlap with those of the prior art. 
As set forth above, Forgacs teaches optimizing the ratios of the various different cell types to another to obtain the optimal structure. Regarding optimization, the MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

As recited above, Galle teaches a ratio of 1:5  About 15% endothelial cells and about 85% smooth muscle cells is a ratio of about 1:5. Galle teaches this disclosed range is found in naturally occurring vascular tubes. Because the claims recite the term “about”, it is unclear what concentrations are actually encompassed by the claims. Examiner interprets there to be a large degree of overlap between the claimed range and that disclosed by Galle. Therefore Galle is interpreted to teach the claimed range with sufficient specificity. One would have expected success using the concentrations disclosed by Galle since Galle teaches these cell ratios are found in naturally occurring vascular tubes. Therefore, the examiner asserts the claimed concentration is prima facie obvious.  

As recited above, the identification of "smooth muscle” “endothelial” and “fibroblast" cells is interpreted to read on the use of differentiated cells. While Norotte and Forgacs are silent as to whether said cells are adult, it is noted Forgacs teaches the cells may be obtained from the patient receiving the vascular transplant (Column 15, lines 50-65). It would have been obvious to use adult cells because Mickle teaches that each of the recited cell types may be obtained from an adult for autologous transplantation of a graft (page 12, lines 25-29). One would expect success because Mickle teaches that these cells may successfully be used to prepare grafts for transplantation, and that cells obtained from an adult can be used for a graft transplanted in an adult. 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 40 is rendered obvious (claim 40).

Claim 41 is included in this rejection because a tube having the structure recited in claim 40 would have the strength recited in claim 41 (claim 41).

While Norotte teaches parameters such as size, wall thickness or cell patterning were adjusted to arrive at single- or double-layered tubes ranging from 0.9 to 2.5 mm in outer diameter (last paragraph of page 5), the art is silent regarding the internal diameter.

Forgacs teaches preparation of tubes with 0.5 mm internal diameter (column 22, lines 13-14). Forgacs teaches the tube diameter is flexible (column 32, line 8). The art teaches cylindrical multicellular bodies of different sizes can be created (column 11, lines 20-55). Tube cross-sectional shape and size of the multicellular bodies will substantially correspond to the cross-sectional shapes and sizes of the first shaping device (column 15, lines 39-47). The art teaches the use of a capillary pipette as a shaping device (column 15, lines 1-2).

A tube with the claimed diameter would have been obvious. One would have been motivated to create a vascular tube with the claimed inner diameter since Norotte is directed to a bioprinted vascular tube and Forgacs teaches vascular tubes with the claimed inner diameter can be bioprinted. One would have had a reasonable expectation of success since Norotte teaches size can be adjusted and Forgacs teaches tubes with the claimed inner diameter can successfully be bioprinted. As set forth above, Forgacs teaches size is affected by the size of the shaping device. Examiner notes both Norotte and Forgacs prepare cylindrical multicellular constructs with the same type of shaping device. Therefore one would have expected similar results combining the teachings of the prior art. Therefore claim 42 is rejected (claim 42).

Norotte teaches scaffold free vascular constructs with linear and branched tubular structures can be generated (page 5, last paragraph). Therefore claim 43 is rejected (claim 43). 

Claim 44 is interpreted to mean the claimed tube is for drug testing or cardiovascular device testing. The claimed intended use does not distinguish the claimed structure from that rendered obvious by the teachings of the prior art. Because the claimed structure is rendered obvious, it is for drug testing or cardiovascular device testing. Therefore claim 44 is included in this rejection (claim 44).

Norotte identifies the engineered tissue as a vascular graft (last paragraph of page 2). The claimed intended use does not distinguish the claimed structure from that rendered obvious by the teachings of the prior art. Because the claimed structure is rendered obvious, it is for repair of damaged blood vessels. Therefore claim 45 is included in this rejection (claim 45).

Norotte identifies the engineered tissue as a vascular graft. The claimed intended use does not distinguish the claimed structure from that rendered obvious by the teachings of the prior art. Because the claimed structure is rendered obvious, it is for implantation in a vertebrate subject. Therefore claim 46 is included in this rejection (claim 46).

Norotte does not teach the use of autologous cells (claim 47).

Forgacs teaches the use of cells from an intended recipient (i.e. from a biopsy) (column 15, line 58). Examiner interprets these to be autologous cells. The art teaches a tubular structure than can be used as a transplantable vessel (supra).

As set forth above, Norotte teaches the engineered tissue as a vascular graft. It would have been obvious to try using autologous cells to make a vascular tube. One would have been motivated to do so since Norotte teaches vascular graft and Forgacs teaches vascular tubes used as transplants (hence, grafts) can be prepared using cells that are interpreted to be autologous. One would do so to use the cells of the intended recipient, as taught by Forgacs. One would have had a reasonable expectation of success since Forgacs suggests autologous cells can be used to make vascular tubes. One would have expected similar results since both references are directed to bioprinted, engineered vascular tubes. Therefore claim 47 is rejected (claim 47).

Norotte teaches the use of skin fibroblasts. While Norotte does not explicitly teach the use of adult skin fibroblasts, Mickle taches adult fibroblasts may be obtained from skin (hence, non-vascular) (See Section 7 starting on page 15). One would have had a reasonable expectation of success since, absent evidence to the contrary, the fibroblasts taught by Mickle would have the same properties as the fibroblasts taught by Norotte. Therefore claim 48 is rejected (claim 48).

Claim 53 recites the second layer contains about 10% endothelial cells and about 90% smooth muscle cells. Examiner notes this is a ratio of about 1:10. 
Galle teaches histological analysis reveals an endothelial to smooth muscle cell layer ratio of 1:32 to 1:5. While Galle discloses the cell layer ratios in Figure 7, Galle explicitly teaches “the endothelium and smooth muscle cell ratio (aorta, femoral and mesenteric arteries)” is studied (Abstract). Therefore the ratio of layers are interpreted to indicate the cell ratios. It would have been obvious to combine smooth muscle cells and endothelial cells in the claimed amounts. Forgacs teaches engineering a tube that is comparable to native vessels, and Galle teaches native vessels have a ratio of endothelial to smooth muscle cells of 1:32 to 1:5. Examiner notes this range encompasses a ratio of 1:10. One would be motivated to use the claimed concentrations because Forgacs teaches the disclosed tubes are for transplantation. Consequently, one would want to produce a tube that is as structurally close to native tissue as possible. The MPEP teaches a prima facie case of obviousness exists when claimed ranges overlap with those of the prior art. 

Galle teaches this disclosed range is found in naturally occurring vascular tubes. Because the claims recite the term “about”, it is unclear what concentrations are actually encompassed by the claims. Examiner interprets there to be a large degree of overlap between the claimed range and that disclosed by Galle. Therefore Galle is interpreted to teach the claimed range with sufficient specificity. One would have expected success using the concentrations disclosed by Galle since Galle teaches these cell ratios are found in naturally occurring vascular tubes. Therefore, the examiner asserts the claimed concentration is prima facie obvious.  Therefore claim 53 is included in this rejection (claim 53). Claim 54 recites the second layer contains about 12.5% endothelial cells and 87.5% smooth muscle cells. These amounts are broadly interpreted to be about the same as the concentration recited in claim 53. Therefore claim 54 is rejected on the same grounds (claim 54). Claim 55 recites the second layer contains about 15% endothelial cells and 85% smooth muscle cells. These amounts are broadly interpreted to be about the same as the concentration recited in claim 53. Therefore claim 55 is rejected on the same grounds (claim 55).

Norotte teaches vascular tubes that are 10 cm long can be prepared (page 6, second paragraph). Therefore claim 56 is rendered obvious (claim 56).

Claim 57 recites the internal diameter of the tube is about 6mm or smaller. Examiner notes claim 42 recites the internal diameter is about 0.5 mm or smaller.  Because claim 57 encompasses the amount recited in rejected claim 42, claim 57 is rejected on the same grounds. Claim 57 is rejected (claim 57).

While Norotte teaches the use of smooth muscle cells, the art does not teach they are obtained from aorta.

Forgacs teaches the use of aortic smooth muscle cells (see Example 2).

It would have been obvious to use smooth muscle cells from aorta. One would have been motivated to do so since Norotte teaches a engineered vascular tube comprising smooth muscle cells and Forgacs teaches smooth muscle cells from aorta can be used to make an engineered vascular tube. One would have had a reasonable expectation of success since Forgacs teaches cells from this source can be used to make an engineered vascular tube. One would have expected similar results since both references are directed to bioprinted, engineered vascular tubes. Therefore claim 58 is included in this rejection (claim 58).

Claim 59 is drawn to a composition comprising the product of claim 40 and a culture medium. The product recited in claim 40 is rendered obvious on the grounds set forth above. Norotte is silent regarding the presence of a culture medium. Forgacs teaches “Once assembly of the construct is complete, a tissue culture medium is suitably poured over the top of the construct” (column 25, lines 60-61). Forgacs teaches the medium supports the cells (column 25, lines 63).

It would have been obvious to place the claimed tube in a culture medium. One would have been motivated to do so since Norotte teaches a engineered vascular tube comprising cells and Forgacs teaches placing an engineered vascular tube comprising cells in a culture medium. One would do so to provide support for the cells, as taught by Forgacs. One would have had a reasonable expectation of success since Forgacs teaches culture medium can be poured onto an engineered vascular tube. One would have expected similar results since both references are directed to bioprinted, engineered vascular tubes. Therefore claim 59 is included in this rejection (claim 59).

Claim 60 recites a bioprinted, engineered multilayered vascular tube consisting of two layers at the time of bioprinting. Therefore the claim is directed to a product. The terms “bioprinted” and “engineered” are interpreted to be directed to how the claimed product is made. The claim recites “consisting of two layers at the time of bioprinting, wherein a first layer…”. The phrase “at the time of bioprinting” refers to a method of making the product. The phrase “at the time of bioprinting”, does not exclude a final product that has more than two layers. The claim recites each layer comprises “multicellular bodies”. A multicellular body is interpreted to be any structure containing more than one cell. The teachings of Norotte and Forgacs as set forth above are reiterated. As set forth above, Norotte teaches the use of multicellular cylinders as building blocks. A multicellular cylinder is broadly interpreted to be a multicellular body. Examiner notes the additional limitations recited in claim 60 are encompassed by claim 40. Therefore claim 60 is rendered obvious as claimed (claim 60). Claims 61-63 recite the same cell ratios as rejected claims 53-55. Therefore claims 61-63 are rejected on the same grounds (claims 61-63).

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 18 March 2022 are acknowledged. The Applicant argues the interpretation of Galle is incorrect for the reasons provided in the previous reply.

The Applicant alleges Galle only discloses a ratio of endothelial cell layers to smooth cell layers in natural vascular tubes, and not the total number of each cell type in natural vascular tubes. The Applicant argues Gale provide no information regarding the number of cells in each layer. The Applicant also states the smallest number of layers in Galle comprises 1 layer of endothelial cells and 5 layers of smooth muscle cells. In contrast, the claimed tube has only two layers of cells at the time of bioprinting, one of which contains the endothelial cells and the smooth muscle cells.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant states the claims are directed to a 2 layered tube. Examiner notes the claims are directed to a product. The claim recites the number of layers “at the time of bioprinting”. The term “bioprinting” is directed to a method of manufacture. Examiner emphasizes the claims are directed to a product, and not how the product is made. As written, the claims do not limit the product to only two layers. The phrase “at the time of bioprinting” does not exclude the presence of additional layers that may subsequently be formed or added. If the Applicant means the tube only consists of 2 layers, the claim should recite a tube consisting of two layers. “At the time of bioprinting” does not require the final product have only 2 layers.

The Applicant argues Galle only discloses a ratio of endothelial cell layers to smooth cell layers in natural vascular tubes, and not the total number of each cell type in natural vascular tubes. Examiner notes the Applicant has not addressed the very first sentence of the Abstract of Galle:

We studied the effect of endothelium-derived relaxing factor (EDRF) on norepinephrine-induced contractile responses and on the tissue guanosine-3',5'-phosphate (cGMP) concentration of isolated rabbit arteries with an increasing endothelium to smooth muscle cell ratio (aorta, femoral and mesenteric arteries).

While the data Figure 7 is obtained by histological examination of each vessel type (see text for Figure). Galle explicitly teaches what is being studied is “an increasing endothelium to smooth muscle cell ratio” in the very first sentence of the paper (emphasis added). Examiner notes this sentence states the “cell ratio” is studied. While he histological data presented in Figure 7 studies the layers, Galle teaches cell ratios are what are assessed in the present study. Therefore Galle is interpreted to relate cell ratios to the cell layers disclosed in the paper. Further, the claims encompass a broad range of cell concentrations. Forgacs teaches optimizing cell ratios to obtain eh optimal structure. The MPEP teaches optimization of concentration is obvious.

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653